Order, Supreme Court, Bronx County (Alexander W Hunter, Jr., J.), entered September 30, 2003, which denied the contractor defendants’ motion for summary judgment, unanimously affirmed, without costs.
Flaintiff allegedly fell in a crosswalk renovated a few years earlier by the contractors. In particular, she claims the work was substandard in failing to take reasonable steps to prevent or ameliorate the settling of the roadway, which caused a dangerous condition leading to her fall. Service of the summary judgment motion did not comport with the time requirements of CFLR 3212 (a).
Because the contractors do not offer an explanation or “good cause” basis for their failure to comply, the court’s disposition should not be disturbed (Brill v City of New York, 2 NY3d 648 [2004]). Concur—Nardelli, J.P., Mazzarelli, Sullivan, Friedman and Gonzalez, JJ.